Citation Nr: 0943555	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  04-43 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a left leg condition, 
to include as a result of Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1983 to 
November 1987 and from January 1991 to April 1991.  The 
Veteran also served in the U.S. Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

This appeal was previously before the Board in September 
2007.  The Board reopened the Veteran's service connection 
claim and remanded for additional development.  The case has 
been returned to the Board for further appellate 
consideration.

The Veteran appeared and testified at a formal RO hearing in 
October 2004 before a Decision Review Officer.  A transcript 
of the hearing is contained in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the 
Veteran's claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.

The Veteran's service treatment records indicated that in 
August 1987 the Veteran complained of a pain in his left hip, 
which was diagnosed as a probable muscle strain of his left 
lower back and side.  A June 1991 service treatment record 
noted that the Veteran had a general tight feeling in his 
arms and legs with tingling, but with no weakness or 
associated symptoms.  In September 1996 the Veteran 
complained that he bumped his left knee while going down an 
open hatch.  No left leg or knee disorder was diagnosed.  The 
Veteran was afforded a VA examination in 1997 where the 
Veteran was diagnosed with post traumatic left knee pain, 
cause unknown.  The Veteran was afforded a second VA 
examination in January 1998 where the Veteran was diagnosed 
with traumatic chondromalacia and patella tendonitis of the 
left knee, which the examiner associated with the Veteran's 
1987 and 1997 knee injuries.  However, x-rays of the left 
knee taken in January 1998 were negative.

VA outpatient treatment records dated between 2000 and 2005 
contained continued complaints of left leg tingling and pain.  
Neurological evaluations were repeatedly normal.  In June 
2004 the Veteran was diagnosed with multiple pain sites of 
questionable cause.  There was some indication that the 
Veteran may have Gulf War Syndrome, but no definitive 
determination was reached.  In October 2004 the Veteran 
testified that he had been experiencing tingling and pain in 
the left leg since approximately 1998.

As noted above the Board remanded the Veteran's claim in 
September 2007, in part directing that the Veteran be 
afforded a VA examination.  The September 2007 Board remand 
required that the VA the examiner opine as to: (a) whether 
the Veteran has a currently diagnosed left leg condition; (b) 
whether any currently diagnosed left leg condition is related 
to any injury or incident of service to include the September 
1994 bump; (c) or, if the Veteran does not have a diagnosed 
knee condition, does the Veteran present with symptoms of an 
undiagnosed condition affecting the left leg; and (d) if 
there is evidence of an undiagnosed condition, is that 
condition related to the Veteran's military service in the 
Persian Gulf War (citing 38 U.S.C.A. § 5103A (d)).  The 
remand directives also noted that rationales were required 
for any opinions expressed in the examination.  The Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The Veteran was afforded a VA examination in June 2009, where 
after a review of the Veteran's claims file and a physical 
examination the examiner gave an impression of (1) 
musculoskeletal left knee strain with mild residual 
functional impairments and (2) left leg paresthesia-
subjective symptoms with no objective findings clinically 
consistent with mechanical low back strain with intermittent 
sciatica symptoms.  The examiner also opined that the 
Veteran's left knee strain was not at least as likely as not 
related to complaints of a bumped left knee during service, 
and that the Veteran's left leg paresthesia was not at least 
as likely as not related to complaints of a bumped left knee 
during service.  However, the examiner did not provide 
rationales or explanations to support his opinions.  
Additionally, the examiner did not comment as to whether the 
Veteran's left leg paresthesia may be an undiagnosed illness 
related to his Persian Gulf War service.

In this regard, the Board notes that in Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), the Court found that a 
medical opinion which only contains data and conclusions, and 
is not supported by reasons or rationale is accorded no 
probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) ("[A] medical opinion ... must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions.")  As such, in this case, 
the claim must be remanded so that the June 2009 VA examiner 
can re-review this claim and provide the requested rationales 
for his prior opinions and additional opinion concerning 
undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1.  Return the June 2009 VA examination 
report to the conducting examiner for 
review in order to obtain the following 
information:

a) His rationale for the opinion that the 
Veteran's left knee strain is not at least 
as likely as not related to complaints of 
a bumped left knee during Reserve service; 

b) His rationale for his opinion that the 
Veteran's left leg paresthesia is not at 
least as likely as not related to 
complaints of a bumped left knee during 
the Veteran's service;

c) His opinion (and an accompanying 
rationale) as to whether the Veteran's 
left leg paresthesias represents an 
undiagnosed illness related to his service 
in the Persian Gulf War.  In rendering 
this opinion, the examiner should state 
whether there are objective signs and 
symptoms of the Veteran's left leg 
paresthesias.

If the same examiner is not available, 
arrange for the opinion to be provided by 
another physician.  If a new examination 
is deemed necessary to provide the 
requested information, one should be 
scheduled.

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to the 
Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


